Title: Virginia Delegates to Benjamin Harrison, 25 March 1783
From: Virginia Delegates
To: Harrison, Benjamin


Sir
In Congress. March 25th. 1783.
Having dispatched an Express yesterday, by whom we communicated to your Excellency, the substance of the important & happy advices, receiv’d by the Ch: du Quesne. We now enclose yr. Excellency the days papers, in which you will no doubt find many interesting particulars, & have to add, that the Ch: du Quesne, informs us that he has a table, ascertaining the different periods, established for the cessation of Hostilities in different Quarters. viz. in Europe & thence to the Azores within 10 Days after the signing the Preliminaries on the 20th. of January, within two months in America & within four months in the East Indies.
We have the honor to be with much respect Yr Excellency’s most obedient & very hble Servts,
John F MercerTheok: Bland Jr.J Madison Jr.
